UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7367


KWAME LILLY,

                      Petitioner – Appellant,

          v.

A. J. PADULA, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:10-cv-00875-RBH)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kwame Lilly, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney General, Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kwame Lilly seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.                        The order is

not    appealable     unless    a   circuit     justice       or    judge    issues   a

certificate of appealability.             28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate    of      appealability      will    not        issue    absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                When the district court denies

relief on the merits, a prisoner satisfies this standard by

demonstrating       that     reasonable       jurists   would        find    that    the

district    court’s       assessment    of    the   constitutional          claims    is

debatable    or     wrong.      Slack   v.     McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

             We have independently reviewed the record and conclude

that Lilly has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3